Name: Commission Regulation (EEC) No 3047/92 of 22 October 1992 determining the extent to which application lodged in October 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 10 . 92 Official Journal of the European Communities No L 307/37 COMMISSION REGULATION (EEC) No 3047/92 of 22 October 1992 determining the extent to which application lodged in October 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 564/92 of 5 March 1992, laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic (!), and the Republic of Hungary and in particular Article 4 (5) thereof, Whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against group No 1 in the said Regulation ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against group Nos 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 in Regulation (EEC) No 564/92 are for quantities lower than those available ; whereas these applications can therefore be met in full : Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications fdr import licences for the period 1 October to 31 December 1992 submitted under Regula ­ tion (EEC) No 564/92 shall be met as referred to in the Annex. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 23 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 61 , 6. 3 . 1992, p. 9 . No L 307/38 Official Journal of the European Communities 23. 10 . 92 ANNEX Group No Percentage of acceptanceof import licences submitted 1 19,5 2 100,0 3 100,0 4 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0